SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 April24, 2013 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated April 25, 2013 Item 1.01.Entry Into a Material Definitive Agreement On April24, 2013, the shareholders of the Company approved the 2013 Stock and Cash Incentive Plan (the “Plan”).Under the Plan, 12,500,000 shares of common stock were reserved for issuance to certain employees,nonemployee directors, consultants and independent contractors.The approval of the Plan is effective on April24, 2013. The Plan is attached hereto as Exhibit10.1. Item 2.02.Results of Operations and Financial Condition On April25, 2013, Ball Corporation (the “Company”) issued a press release announcing its first quarter earnings for 2013, which results are set forth in the press release dated April25, 2013, and attached hereto as Exhibit99.1. Earnings information regarding the first quarter 2013, as well as information regarding the use of non-GAAP financial measures, are set forth in the attached press release. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 5.02.Appointment of Certain Officers On April24, 2013, the Board of Directors elected JohnA. Hayes as Chairman of the Board. R.David Hoover, formerly Chairman of the Board, will remain on the board as a director. The Board of Directors also elected the following officers of the Company:MichaelW. Feldser, Senior Vice President and Chief Operating Officer, Global Metal Food and Household Products Packaging; Gerrit Heske, Senior Vice President and Chief Operating Officer, Global Metal Beverage Packaging; and RobertD. Strain, Senior Vice President andPresident, Ball Aerospace & Technologies Corp. Item 5.03.Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year On April24, 2013, the Board of Directors of the Company amended the Bylaws to reduce the number of directors to ten.Exhibit 3(ii) attached hereto provides the text of the amended section. Item 5.07.Submission of Matters to a Vote of Security Holders On April24, 2013, the Company held its Annual Meeting of Shareholders (“Annual Meeting”). Following are the results of the matters voted on by shareholders at the Annual Meeting: 1. Election of Directors. Director For Withheld HannoC. Fiedler JohnF. Lehman GeorgiaR. Nelson 2. Ratification of the appointment of PricewaterhouseCoopers LLP as the independent auditor for the Company for 2013. For Against Abstain 3. Approval of the 2013 Stock and Cash Incentive Plan. For Against Abstain Broker Non-Votes 4. Approval, by non-binding advisory vote, of the compensation of the Named Executive Officers as disclosed in the 2013 Proxy Statement. For Against Abstain Broker Non-Votes 5. Shareholder proposal regarding the election of directors by majority vote. For Against Abstain Broker Non-Votes Item 9.01.Financial Statements and Exhibits (d)Exhibits. The following are furnished as exhibits to this report: Exhibit 3(ii) Amendment to Bylaws Exhibit 10.1 2013 Stock and Cash Incentive Plan Exhibit 99.1 Ball Corporation Press Release dated April25, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:April25, 2013 Ball Corporation Form 8-K April25, 2013 EXHIBIT INDEX Description Exhibit Amendment to Bylaws 3(ii) 2013 Cash and Stock Incentive Plan Ball Corporation Press Release dated April25, 2013
